DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
While the originally filed disclosure does not explicitly state, “wherein a first arithmetic mean roughness Ra value of the first face is greater than or equal to 0.8 um and less than or equal to 25 um; and a second arithmetic mean roughness Ra value of a face of the spiral groove of the second face is smaller than that the first arithmetic mean roughness Ra value of the first face”, the examiner believes there is implicit support. This position is arrived at by coupling the conclusion there is no other way to interpret the above and arrive at the requirement that the second face has a smaller Ra than the first face as noted in paragraph 0035 with the facts there is no evidence that the height of any FSW thread being near the range of 0.8-25 µm and there is no evidence that the machining of the FSW threads would result in a roughness near the range of 0.8-25 µm.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102a1 as being clearly anticipated by Stol et al. (US 2006/0065694 A1).
Regarding claim 1, Stol discloses:
A friction stir welding method for joining a pair of workpieces [plates (111); figure 2] by friction stir welding with a friction stir welding tool [FSW tool (10)], the friction stir welding tool including: 
a probe [pin (12); figure 1] having a columnar shape formed about an axis, and which is provided with first and second faces [flat surface (15) and threaded surface (13)] formed on an outer circumferential surface of the probe adjacent to each other in a circumferential direction of the probe, wherein the first face has a planar shape along the axis [0004 and figure 1], and the second face has a spiral groove with a right-handed screw shape [0004, 0189, and figure 1] formed on the second face; and 
a shoulder [shoulder (14)] supporting the probe, on which a shoulder face [shoulder working surface (16)] is formed, and which is rotatable together with the probe about the axis [0004], 
the method comprising: 
rotating the friction stir welding tool about the axis in a clockwise direction when the probe is viewed from a lower side of the probe [0004 and 0189]; and 
contacting the first and second faces of the probe of the friction stir welding tool with a portion to be joined of the workpieces with pressing the shoulder face of the friction stir welding tool onto surfaces of the workpieces, while the friction stir welding tool is being rotated, wherein plastic flow of the workpieces is guided by the spiral groove of the second face so as to be separated from the shoulder face in a direction of the axis [Stol discloses the tool should contact the workpieces and be rotated so that the plasticized material is pushed toward the tip of the pin; 0004, and right handed threads rotated in a clockwise direction achieves this; 0189.].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Stol et al. (US 2006/0065694 A1) as applied to claim 1 above, and further in view of Duncan, JR (US 2002/0190100 A1).
Regarding claims 2-4, Stol does not teach:
wherein a first arithmetic mean roughness Ra value of the first face is greater than or equal to 0.8 µm and less than or equal to 25 µm, and a second arithmetic mean roughness Ra value of a surface of the spiral groove of the second face is smaller than the first arithmetic mean roughness Ra value of the first face;
wherein the first arithmetic mean roughness Ra value of the first face is greater than or equal to 1.6 µm and less than or equal to 25 µm; and 
wherein the first arithmetic mean roughness Ra value of the first face is greater than or equal to 3.2 µm and less than or equal to 25 µm.
Duncan teaches adding roughened area (510, 610) with a roughness of 128 RMS (~3.0 Ra) or greater to smooth tipped of FSW tool (516) in order to increase the heat generation during plunging; 0028, 0031, 0032, and figures 5 and 6.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the roughened area concept of Duncan into Burford in order to increase the heat generation during plunging.  In doing so, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to at least roughen a portion of flats (32a) since they are smooth.
Duncan and the claims differ in that Duncan does not teach the exact same range as recited in the instant claims.
However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Duncan overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735